In a family offense proceeding pursuant to Family Court Act article 8, the husband appeals from an order of the Family Court, Queens County (Heffernan, J.), dated October 27, 2004, which, after a hearing, found that he committed a family offense, granted the petitioner an order of protection until October 27, 2005, and placed him on probation for a period of one year.
Ordered that the appeal from so much of the order as granted an order of protection until October 27, 2005, and placed the appellant on probation for a period of one year is dismissed as academic, without costs or disbursements; and it is further,
Ordered that the order is affirmed insofar as reviewed, without costs or disbursements.
Because the order of protection and period of probation have expired by their own terms, the appeal from so much of the order as concerns the disposition must be dismissed as academic (see Matter of Cardarelli v Cardarelli, 277 AD2d 225 [2000]; Matter of Cutrone v Cutrone, 225 AD2d 767 [1996]).
We have reviewed the record and agree with the appellant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal with respect to the Family Court’s fact finding. Counsel’s application for leave to withdraw as *762counsel for the appellant is granted (see Matter of Isabel M. v Benigno P., 18 AD3d 555 [2005]; Matter of Ayesha Shandeia McM., 255 AD2d 515 [1998]; cf. Anders v California, 386 US 738, 744 [1967]). Crane, J.P., Mastro, Fisher and Lunn, JJ., concur.